 SOUTHERN MATERIALS257SouthernMaterialsCompany,Inc.andTeamstersLocal Union No. 822 and Truck Drivers&HelpersUnion No. 592,both affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case5-CA-4261July 18, 1972SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn April 7, 1970, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding that Respondent hadviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, by unilaterallydiscontinuingChristmasbonuses in 1968, andordered the Respondent to cease and desist from theaforesaid unfair labor practices and take certainaffirmative action necessary to effectuate the policiesof the Act.' Thereafter, the Board applied to theUnited States Court of Appeals for the FourthCircuit for enforcement of its Order.On July 9, 1971, the court of appeals issued itsdecision,2 disagreeing with the Board's finding thatthe "zipper clause" in the governing collective-bargaining agreement did not, by its terms, evidencethat the Union waived its right to bargain overChristmas bonuses, but remanded for further Boardconsideration the issues of (1) whether the Union'sagreement to the zipper clause was fraudulentlyinduced so as to relieve the Union of the effectsthereof, or (2) whether the phrase "hourly rate ofpay" in the maintenance-of-standards clause in thatagreement constituted words of art sufficiently broadto include the regularly, previously paid Christmasbonuses. The court also directed that a letter fromthe Regional Director to the parties dated March 12,1969, dismissing the original charges, be admittedinto evidence for consideration in assessing credibili-tyon the issue of whether the subject of theChristmas bonuses was mentioned during negotia-tions for that bargaining agreement.Pursuant to the Board's remand order of October1, 1971, Trial Examiner Paul E. Weil, on March 23,1972, issued his Supplemental Decision, attachedhereto,wherein he reaffirmed the original finding1181 NLRB 958.2NLRBvSouthernMaterialsCompany, Inc,447 F 2d 15(1971)9The Trial Examiner,in accordance with the direction of the Court ofAppeals for the Fourth Circuit,considered the Regional Director's letterdismissing certain portions of the original charge as it bears on the issue ofcredibility of the union representative.The TrialExaminer found it notpersuasive and we see no reason for disturbing his credibility finding in thisthat the Respondent violated Section 8(a)(1) and (5)of the Act. The Trial Examiner again rejectedRespondent's waiver defense, concluding that theUnion did not clearly and unmistakably relinquishits right to bargain over the bonus. In doing so, theTrial Examiner relied on the credited testimony ofthe union representative that the Christmas-bonusissue was never explored nor mentioned during thenegotiations, nor was the union chief negotiatoraware at the time of the negotiations that aChristmas bonus had been paid in the past.3Though we adopt the Trial Examiner's resolutionsof credibility, and agree with his conclusion thatRespondent violated Section 8(a)(5) of the Act, wedo so solely on the grounds set forthinfra.Firstly,we note our acceptance, as the law of thecase, of the court's view that, if binding upon theUnion, the zipper clause,4 by its terms, embodied awaiver of the right to bargain over all benefits.However, on the credited testimony, it is our opinionthat the Union was relieved of the effects of thatclause by virtue of the Employer's deceptive conductduring negotiations leading to agreement on thatprovision.Thus, the credited facts show that during thosenegotiations when the Union requested informationas to benefits, including any bonus previously ineffect at the Employer's operation, the Companyflatly stated "no bonus is paid to any employee."During the ensuingnegotiations,theUnion wasnever informed as to the existence of the Christmasbonus and, as found by the Trial Examiner, at notimematerial to the negotiations had independentknowledge of the existence of that benefit. Thesefacts amply support the Trial Examiner's finding thatRespondent intentionallywithheld informationsought by the Union concerning the benefits it hadbeen paying.The concealment of these facts was furthercompounded by discussions leading to agreement onthe maintenance of standardsclause.At that time theparties had submitted cross proposals, designed tofreeze existing terms, with the Union seeking broadlanguage covering all sorts of benefitsand contingen-cies,and the Employerseeking aclause simplystating "no employee shall suffer a reduction in hishourly rate of pay by the execution of this agree-ment." Upon presentation of the Employer's propos-al, the union representative again asked the Employ-er what standards were in effect and requested a listregard4The so-called zipper clause in material part provides that the parties"voluntarily and unqualifiedly waive(s) the right and each agrees that theother shall not be obligated to bargain collectively with respect to anysubject matter referred to or covered by this agreement or not specificallyreferred to or covered by this agreement "198NLRB No. 43 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDof benefits enjoyed by the employees but not coveredin the contract. The Employer countered by request-ing the union representative to provide a list ofanything of this nature, and they would then, talkabout it.When the question was asked by the Union"what are the men receiving," Respondent replied"we are talking increases, we are talking benefits. Weare talking everything the men will receive abovewhat they are receiving now." The Union, thusreassured that the employees had no risk of losingwhat they presently enjoyed, accepted the Respon-dent'sversionof the maintenance-of-standardsclause.On these facts it is apparent that the Companydeliberately concealed the existence of the Christmasbonus and misled the Union into believing thatemployees, under the circumstances, could not beprejudiced by a reduction in existing benefits duringthe term of the contract. This deceptive schemeinvolved issues highly relevent to the negotiations,and there can be no question that Respondentadopted this course to induce a surrender ofcontractual and statutory protection of employeeinterests. In these circumstances it would do violenceto the principles of good-faith collective bargainingwerewe to give effect to the product of theRespondent's conduct. Instead we are satisfied andfind that the Employer's misconduct effectivelyrelieved the Union of any concessions contained inthe zipper clause with respect to the Christmasbonus. Accordingly we reaffirm our original findingthat Respondent violated Section 8(a)(5) by unilater-ally eliminating the Christmas bonus.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby affirms its Order previouslyissuedhereinand orders that the Respondent,Southern Materials Company, Inc., Norfolk, Virginia,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Board's previousDecision.TRIAL EXAMINER'S SUPPLEMENTALDECISION ON REMANDPAUL. E. WEIL, Trial Examiner: On October 1, 1971, theBoard issued its order reopening the record and remandingthe proceeding in the above case to me for further hearing.iAt the reopened hearing Respondent produced notes allegedly madebyWhitehurst at the negotiating meeting of March 20 which state inrelevant partQ Maintenance of standards-will we eliminate9 Want listing of"above standard" conditions to be contained in agreement orexcluded-sick pay-Christmas-bad weather 9The document was offered in support of Whitehurst's testimony I find nosupport in the document to the testimony that there was a discussion of sickThis resulted from a decision of the United States Court ofAppeals for the Fourth Circuit dated July 9, 1971, denyingenforcement of the Board's Order herein and remandingthe case for consideration of whether the Union wasfraudulently induced to agree to the waiver clause in thecontract; and whether the phrase "hourly rate of pay" inthemaintenance-of-standards clause constituted words ofart sufficiently broad to include the regularly, previouslypaid Christmas bonuses. The Board ordered me to prepareand serve on the parties a supplemental decision contain-ing findings of fact based upon the evidence receivedpursuant to the provisions of the remand, conclusions oflaw, and recommendations.1.With regard to the consideration of whether theUnion was fraudulently induced to accept the waiverclause in the contract, as I pointed out in my originaldecision in this matter, when the Union attempted toascertain whether bonuses were paid by the Respondent,Respondent informed the Union that no bonuses werepaid to any employee. Later when the Union, during thenegotiations, asked the Respondent what benefits werepaid,Respondent, instead of answering the Union'squestion, countered with the suggestion that the Uniongive Respondent a list of the benefits concerning which itwished to bargain. Respondent witness Whitehurst testifiedthatbonuseswerementioned at negotiations duringbargaining over a maintenance-of-standards clause. TheUnion's negotiator, Capone, testified that bonuses werenevermentioned during negotiations. I stated in myoriginal decision that, were it necessary to reach theissue, Iwould discredit Whitehurst's testimony. I am taught by thecourt that it is necessary to reach the issue; and,accordingly, I discreditWhitehurst's testimony and findthat bonuses were not discussed at the meeting of March20. 1The court of appeals directed that I receive and considerthe letter by which the Regional Director dismissed certainportions of the charge originally filed by the Union herein,on which this proceeding is based. The Regional Directortherein stated with reference to sick leave and inclementweather pay, "it appears that at negotiations the Employerstated its position with respect to the proposed changes andat no time refused to discuss these matters at the request ofthe unions...." While I find the letter interesting, I donot find it persuasive with regard to the issue. Notwithstand-ing the Regional Director's resolution of whatever credibil-ity issue he faced, on the evidence before me, I creditCapone and discredit Whitehurst.Accordingly, in answer to the first question on remand, Ifind that the Respondent, as I intimated in my earlierdecision, intentionally withheld information sought by theUnion concerning the benefits it had been paying, with thepurpose of concealing from the Union the fact that a bonuswas paid. Whether this constitutes "fraud in the induce-pay, Christmas, and bad weather Thenotes,assumingtheir provenance, donot discse that the Union or the Respondentmentionedany details suchas sick pay or bonuses It is notable that the document does not refer to thefact that the Respondent declined to give the Union a list of benefits whichitsought and that the Respondent countered with asuggestionthat theUnion submitits list,which exchange is admitted by RespondentIfind thatthe alleged notes, which were not offered at the originalhearing, lend nosupport to the testimony of Whitehurst SOUTHERN MATERIALSment" does not appear necessary for me to decide. Theissueas I understand it is whether the negotiatorsconsciously explored the Christmas bonus during thenegotiations and I find that it was mentioned at no timeduring the negotiations.With regard to the second question on remand, whetherthe language "hourly rate of pay" constitutes words of artsufficientlybroad to include the Christmas bonus, noevidence was offered by the Union. Respondent offeredthe testimony of an expert witness, a young man whoseexperience was entirely as a negotiator for employers, whotestified that the term means nothing more than the explicitmeaning of the words, that is to say, that the term hadreference only to hourly wages.The Board and the courts have long held that the term"wages" includes all of the emoluments of employmentsuch as bonuses; insurance, vacation pay, and so forth.2 Iknow of no general usage in my own experience and of noauthority that the narrow term "hourly rate of pay" hasany wider significance in labor relations. Accordingly, thesecond question posed in the remand must be answered inthe negative.CONCLUSIONSIn accordance with the findings above, I conclude thatthe issue of the continuing payment of the Christmasbonus was never explored during the negotiations nor wastheUnion's chief negotiator aware at the time of thenegotiations that a Christmas bonus had been paid in the2Washington Hardware&Furniture,175 NLRB 633 417 F.2d 1060.4Temkin RollerBearing Co v. N L R B,325 F 2d 746, 751 (C.A. 6, 1963),259past.Accordingly,I find that the contract,which containedno specific mention of the then existing benefits,does notoperate to exclude the benefits, but merely,as pointed outby the circuit court operates to relieve either the Employeror the Union from its duty to bargain with regard thebonus. This is not a situation such as that found inBeaconJournal PublishingCo. v. N.L.R.B.,3where the Unionsought to bargain about the employer's unilateral altera-tion of a longstanding Christmas bonus.Rather the Unionmerely sought the continuance of the existing conditionwhich had not been clearly and unmistakably relin-quished.4Ihave credited the evidence that Respondent led theUnion to believe that it (the Respondent)means tomaintain all present benefits,and sought to conceal fromtheUnion its theretofore regular payment of Christmasbonuses. Accordingly,the effect of the zipper clause is thattheCompany contracted to continue to pay Christmasbonuses.This being the case,the Company'sunilateraldiscontinuance of the Christmas bonus was a violation ofSection 8(d) of the Act in that the Company neither offeredto bargain, nor maintained the Christmas bonus until theexpiration of the contract.Accordingly,Iconclude thatRespondent violated Section 8(a)(5) of the Act byunilaterally discontinuing the Christmas bonus.5In view of this finding,Iconclude that the Orderheretofore recommended by me,is an appropriate remedyfor the violation found,and I recommend that it be soordered.cert,denied376 U.S. 9715New OrleansBoard of Trade,Ltd152 NLRB 1258.